DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show line 3A-3A of FIG.2C, as described in the specification page 5 Paragraph [0020].  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-12, 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Knopow et al. (US20120145189A1), herein referred to as Knopow.

Regarding claim 1, Knopow discloses a mop pad (FIG. 2B, FIG. 10-11, Ref. 213, used with a mop type handle of FIG. 15, Paragraph [0050], [0072]-[0073]) comprising:
a cleaning layer (FIG. 2B Ref. 212, Paragraph [0072]) configured to remove contaminants from a surface being cleaned (the cleaning layer Ref. 212 is capable of removing contaminants from a surface to be cleaned, Paragraph [0072], [0075]); 
a backing layer (FIG. 2B Ref. 214, Paragraph [0072]) coupled to the cleaning layer (the layers Ref. 212 and 214 are sealed about the periphery of the layers Ref. 212 and Ref. 214 to form an outer cover that defines a cavity between layers Ref. 212 and Ref. 214, Paragraph [0072]), the backing layer having a fastener (hook and loop type attachment system, Paragraph [0074]) configured to couple the backing layer to a mop head (attached to FIG. 15 Ref. 291, the hook and loop attachment system attaching backing layer Ref. 214 of mop pad Ref. 213 to mop head Ref. 291, Paragraph [0050], [0074]), and 
at least one insert member (at least one of FIG. 2B, 10-11, Ref. 230) coupled between at least one of the backing layer and the cleaning layer (FIG. 2B, Ref. 230 between Ref. 212 and Ref. 214, 

Regarding claim 2, Knopow discloses the limitations of claim 1, as listed above, and further discloses:
wherein the at least one insert member includes a first insert member (a first of Ref 230 at a left side of pad Ref. 213 as shown in of FIG. 10, Paragraph [0073]) and a second insert member (a second of Ref 230 at a right side of pad Ref. 213 as shown in FIG. 10, Paragraph [0073]), the first insert member being arranged at a first end of the mop pad (a first of Ref 230 at a first, left side of pad Ref. 213 as shown in of FIG. 10, Paragraph [0073]), the second insert member being arranged at a second opposing end of the mop pad (a second of Ref 230 at a second, right side of pad Ref. 213 as shown in FIG. 10, Paragraph [0073]).

Regarding claim 3, Knopow discloses the limitations of claim 1, as listed above, and further discloses:
wherein a width of the at least one insert member (width of backing member FIG. 2B, 10-11, Ref. 230) is smaller than a width of the backing layer (a width of the backing layer FIG. 2B, 10-11, Ref. 214, Paragraph [0072]-[0073]).

Regarding claim 7, Knopow discloses the limitations of claim 1, as listed above, and further discloses:


Regarding claim 8, Knopow discloses a flat headed mop (flat headed mop shown in FIG. 15-16, Paragraph [0103], [0107], [0111]) comprising:
a pole (FIG. 15-16 Ref. 292, Paragraph [0103]); 
a mop head (FIG. 15-16 Ref. 291, Paragraph [0103]) pivotally coupled to an end of the pole (a bottom end of pole Ref. 292, where the mop head Ref. 291 pivots from the position of FIG. 15 to the position of FIG. 16 after actuation of the kickstand FIG. 15-16 Ref. 288, Paragraph [0103], [0107], [0111]); 
and a mop pad (FIG. 2B, FIG. 10-11, Ref. 213, Paragraph [0072]-[0073]) removably coupled to the mop head (attached to FIG. 15 Ref. 291, the mop pad removably coupled to the mop head by a hook and loop attachment system, Paragraph [0050], [0074], [0103]-[0104]), the mop pad comprising: 
a cleaning layer (FIG. 2B Ref. 212, Paragraph [0072]) configured to remove contaminants from a surface being cleaned (the cleaning layer Ref. 212 is capable of removing contaminants from a surface to be cleaned, Paragraph [0072], [0075]);  
a backing layer (FIG. 2B Ref. 214, Paragraph [0072]) coupled to the cleaning layer (the layers Ref. 212 and Ref. 214 are sealed about the periphery of the layers Ref. 212 and Ref. 214 to form an outer cover that defines a cavity between layers Ref. 212 and Ref. 214, Paragraph [0072]), the backing layer having a fastener (hook and loop type attachment system, Paragraph [0074]) configured to couple the backing layer to a mop head (attached to FIG. 15 Ref. 291, the hook and loop attachment system attaching backing layer Ref. 214 of mop pad Ref. 213 to mop head Ref. 291, Paragraph [0050], [0074]), and


Regarding claim 9, Knopow discloses the limitations of claim 8, as listed above, and further discloses:
wherein the mop pad is coupled to the mop head by a hook and loop fastener (a hook or loop fastener of a hook and loop attachment system on backing layer Ref. 214 of the mop pad Ref. 213 corresponds to the other of hook or loop fastener of the hook and loop attachment system on the mop head Ref. 291, FIG. 2B, 10-11, 15-16, Paragraph [0074], [0104]).

Regarding claim 10, Knopow discloses the limitations of claim 8, as listed above, and further discloses:
wherein a portion of the hook and loop fastener is arranged on the backing layer (a portion of the hook or loop fastener of the hook and loop attachment system that connects backing layer Ref. 214 of the mop pad Ref. 213 to the mop head Ref. 291) is arranged on the backing layer (FIG. 2B, 10-11, Ref. 214, Paragraph [0074], [0104]).

Regarding claim 11, Knopow discloses the limitations of claim 8, as listed above, and further discloses:
wherein the at least one insert member includes a first insert member (a first of Ref 230 at a left side of pad Ref. 213 as shown in of FIG. 10, Paragraph [0073]) and a second insert member (a second of 

Regarding claim 12, Knopow discloses the limitations of claim 8, as listed above, and further discloses:
wherein a width of the at least one insert member (width of backing member FIG. 2B, 10-11, Ref. 230) is smaller than a width of the backing layer (a width of the backing layer FIG. 2B, 10-11, Ref. 214, Paragraph [0072]-[0073]).

Regarding claim 16, Knopow discloses the limitations of claim 8, as listed above, and further discloses:
wherein the cleaning layer is made of cotton, polyester, textiles, foam, sponge, or a combination of the foregoing (cleaning layer FIG.2B Ref. 212 a polyester material is used, Paragraph [0075]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Knopow (US20120145189A1).

Regarding claim 4, Knopow discloses the limitations of claim 3, as listed above including wherein a width of the at least one insert member (a width of backing member FIG. 2B, 10-11, Ref. 230) is smaller than a width of the backing layer (a width of the backing layer FIG. 2B, 10-11, Ref. 214, Paragraph [0072]-[0073]), however does not explicitly disclose wherein the width of the at least one insert member is about 10% - 35% of the backing layer.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, practicing routine experimentation and optimization, to modify the mop pad of Knopow as claimed since Knopow teaches four quadrants of heating cells within the mop pad that would appear to be within this range (See FIG. 10-11, Paragraph [0076] to produce self-heating steam distributed across the map pad and also teaches varying the cells within the mop pad (see e.g. Paragraph [0079] according to particular needs, i.e., in order to provide a size for the material in an inner cavity of the mop pad corresponding to a desired heating effect promoted by an exothermic reaction of the material in the inner cavity when activated by water. It has also been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05 (II)(A). 

Regarding claim 13, Knopow discloses the limitations of claim 12, as listed above including wherein a width of the at least one insert member (a width of backing member FIG. 2B, 10-11, Ref. 230) is smaller than a width of the backing layer (a width of the backing layer FIG. 2B, 10-11, Ref. 214, Paragraph [0072]-[0073]), however does not explicitly disclose wherein the width of the at least one insert member is about 10% - 35% of the backing layer.
. 

Claims 5, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Knopow (US20120145189A1) in view of Rimer (US5836039A), herein referred to as Rimer.

Regarding claim 5, Knopow discloses the limitations of claim 3, as listed above including wherein a width of the at least one insert member (a width of backing member FIG. 2B, 10-11, Ref. 230) is smaller than a width of the backing layer (a width of the backing layer FIG. 2B, 10-11, Ref. 214, Paragraph [0072]-[0073]), however does not explicitly disclose wherein the width of the at least one insert member is about 50 millimeters.
Rimer teaches a similar configuration (i.e. a mop pad holder containing a mop pad) including a particular dimension of the pad (length preferably 5-150 cm (50-1500 mm), Rimer Column 5 lines 50-67).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include a mop pad of a standard size in order to fit a mop pad holder, enabling a strong and stable attachment. 

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, practicing routine experimentation and optimization, to modify the mop pad of Knopow and Rimer to include the specific width being about 50 millimeters because this appears to be within the size range of a mop pad (the length of the mop pad, corresponding to the widths of the inserts, is preferably 5-150 cm (50-1500 mm), Rimer Column 5 lines 50-67) and distribution of inserts as taught by Knopow and Rimer  and since doing would provide a size for the material in an inner cavity of the mop pad that corresponds to a desired heating effect across the mop pad promoted by an exothermic reaction of the material in the inner cavity when activated by water. Additionally, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05(II)(B). It is also noted that the Applicant has not presented criticality for the specific value claimed. 

Regarding claim 14, Knopow discloses the limitations of claim 12, as listed above including wherein a width of the at least one insert member (a width of backing member FIG. 2B, 10-11, Ref. 230) is smaller than a width of the backing layer (a width of the backing layer FIG. 2B, 10-11, Ref. 214, Paragraph [0072]-[0073]), however does not explicitly disclose wherein the width of the at least one insert member is about 50 millimeters.
Rimer teaches a similar configuration (i.e. a mop pad holder containing a mop pad) including a particular dimension of the pad (length preferably 5-150 cm (50-1500 mm), Rimer Column 5 lines 50-67).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include a mop pad of a standard size in order to fit a mop pad holder, enabling a strong and stable attachment. 

The combined references of Knopow and Rimer teach the claimed invention, but are silent about the explicit width of the insert member being about 50 millimeters.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, practicing routine experimentation and optimization, to modify the mop pad of Knopow and Rimer to include the specific width being about 50 millimeters because this appears to be within the size range of a mop pad (the length of the mop pad, corresponding to the widths of the inserts, is preferably 5-150 cm (50-1500 mm), Rimer Column 5 lines 50-67) and distribution of inserts as taught by Knopow and Rimer  and since doing would provide a size for the material in an inner cavity of the mop pad that corresponds to a desired heating effect across the mop pad promoted by an exothermic reaction of the material in the inner cavity when activated by water. Additionally, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05(II)(B). It is also noted that the Applicant has not presented criticality for the specific value claimed. 

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Knopow (US20120145189A1) in view of McBride Jr. et al. (US8990998B1), herein referred to as McBride.

Regarding claim 6, Knopow discloses the limitations of claim 1, as listed above, however does not disclose the cleaning layer is a microfiber layer.
McBride, however, discloses a similar configuration (i.e. a mop pad, FIG. 1 Ref. 30, made of polyester and containing micro-hooks and surface loops, Column 5 lines 1-12, lines 45-64) and:
 wherein the similar configuration (i.e., the cleaning layer, Ref. 34) is a microfiber layer (FIG. 2 Ref. 34, Column 5 lines 28-44, Column 6 lines 22-34).


Regarding claim 15, Knopow discloses the limitations of claim 8, as listed above, however does not disclose the cleaning layer is a microfiber layer.
McBride, however, discloses a similar configuration (i.e. a mop pad, FIG. 1 Ref. 30, including a cleaning layer made of polyester and containing micro-hooks and surface loops, Column 5 lines 1-12, lines 45-64) and:
 wherein the similar configuration (i.e., the cleaning layer, Ref. 34) is a microfiber layer (FIG. 2 Ref. 34, Column 5 lines 28-44, Column 6 lines 22-34).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to modify the mop pad having a cleaning layer of Knopow with the mop pad having a cleaning layer specifically being a microfiber cleaning layer of McBride since microfiber structures are known to provide excellent cleaning due to the high surface area of the microfiber elements  (see Col. 2, lines 1-6) thus providing improved a cleaning action to loosen and collect any solid material (Column 6 lines 22-34), as taught by McBride.

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Knopow (US20120145189A1) in view of Young (US20050086760A1), herein referred to as Young.

Regarding claim 17, Knopow discloses a surface cleaning system (the invention provides a method for cleaning and/or sanitizing and/or disinfecting a surface, Paragraph [0024]):
a mop (flat headed mop shown in FIG. 15-16, Paragraph [0103], [0107], [0111]) having a pole (FIG. 15-16 Ref. 292, Paragraph [0103]) and a mop head pivotally coupled to an end of the pole (a bottom end of pole Ref. 292, where the mop head Ref. 291 pivots from the position of FIG. 15 to the position of FIG. 16 after actuation of the kickstand FIG. 15-16 Ref. 288, Paragraph [0103], [0107], [0111]), the mop further having a mop pad (FIG. 2B, FIG. 10-11, Ref. 213, Paragraph [0072]-[0073]) removably coupled to the mop head (attached to FIG. 15 Ref. 291, the mop pad removably coupled to the mop head by a hook and loop attachment system, Paragraph [0050], [0074], [0103]-[0104]), the mop pad comprising: 
a cleaning layer (FIG. 2B Ref. 212, Paragraph [0072]) configured to remove contaminants from a surface being cleaned (the cleaning layer Ref. 212 is capable of removing contaminants from a surface to be cleaned, Paragraph [0072], [0075]);  
a backing layer (FIG. 2B Ref. 214, Paragraph [0072]) coupled to the cleaning layer (the layers Ref. 212 and Ref. 214 are sealed about the periphery of the layers Ref. 212 and Ref. 214 to form an outer cover that defines a cavity between layers Ref. 212 and Ref. 214, Paragraph [0072]), the backing layer having a fastener (hook and loop type attachment system, Paragraph [0074]) configured to couple the backing layer to a mop head (attached to FIG. 15 Ref. 291, the hook and loop attachment system attaching backing layer Ref. 214 of mop pad Ref. 213 to mop head Ref. 291, Paragraph [0050], [0074]); and
at least one insert member (at least one of FIG. 2B, 10-11, Ref. 230) coupled between at least one of the backing layer and the cleaning layer (FIG. 2B, Ref. 230 between Ref. 212 and 214, Paragraph [0072]-[0073]), the at least one insert member being arranged adjacent an end of the mop pad (an end 
Knopow discloses the use of the mop and mop pad with a bucket (Paragraph [0084]), however does not explicitly disclose a bucket assembly having a wringing assembly.
Young however, teaches a similar configuration (i.e. cleaning system with wringing bucket) having:
a bucket (Fig. 1-4 Ref. 1, Paragraph [0016]) assembly having a wringing assembly (FIG. 1-4 Ref. 2, Paragraph [0016])
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include a bucket and wringing system in order to provide a multi-compartment cleaning bucket by which a mop used in the bucket is not exposed to dirty water (Paragraph [0004]), as taught by Young.

Regarding claim 18, Knopow, as modified, discloses the limitations of claim 17, as listed above, and further discloses:
wherein the at least one insert member includes a first insert member (a first of Ref 230 at a left side of pad Ref. 213 as shown in of FIG. 10, Paragraph [0073] of Knopow) and a second insert member (a second of Ref 230 at a right side of pad Ref. 213 as shown in FIG. 10, Paragraph [0073] of Knopow), the first insert member being arranged at a first end of the mop pad (a first of Ref 230 at a first, left side of pad Ref. 213 as shown in of FIG. 10, Paragraph [0073] of Knopow), the second insert member being arranged at a second opposing end of the mop pad (a second of Ref 230 at a second, right side of pad Ref. 213 as shown in FIG. 10, Paragraph [0073] of Knopow).

Regarding claim 19, Knopow, as modified, discloses the limitations of claim 17, as listed above, and further discloses:


Regarding claim 20, Knopow, as modified, discloses the limitations of claim 19, as listed above including wherein a width of the at least one insert member (a width of backing member FIG. 2B, 10-11, Ref. 230 of Knopow) is smaller than a width of the backing layer (a width of the backing layer FIG. 2B, 10-11, Ref. 214, Paragraph [0072]-[0073] of Knopow), however does not explicitly disclose wherein the width of the at least one insert member is about 10% - 35% of the backing layer.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, practicing routine experimentation and optimization, to modify the mop pad of Knopow as claimed since Knopow teaches four quadrants of heating cells within the mop pad that would appear to be within this range (See FIG. 10-11, Paragraph [0076] to produce self-heating steam distributed across the map pad and also teaches varying the cells within the mop pad (see e.g. Paragraph [0079] according to particular needs, i.e., in order to provide a size for the material in an inner cavity of the mop pad corresponding to a desired heating effect promoted by an exothermic reaction of the material in the inner cavity when activated by water. It has also been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05 (II)(A). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Garcia (US5419015A), teaches a mop with interchangeable pad. Rivera et al. (US5094559A), teaches cleaning pad. Krajicek (US4852210A), teaches a mop with scrubbing pad. Milanese et al. . 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG CROWELL BAKER whose telephone number is (571)272-7030. The examiner can normally be reached Monday - Friday 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M. Kozak can be reached on (571) 270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.C.B./Examiner, Art Unit 3723                                                                                                                                                                                                        
/ANNE M KOZAK/Supervisory Patent Examiner, Art Unit 3723